UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 10-207
v. * SECTION: “S”
ROLAND J. BOURGEOIS, JR. *
~k * *
FACTUAL BASIS

The United States and defendant ROLAND J. BOURGEOIS, JR. (“BOURGEOIS”)
stipulate and agree that the below facts are true, and further stipulate that such facts provide a
sufficient factual basis for his plea of guilty to Count l and Count 2 of the Superseding Bill of
Information’s charges of Interference with Rights, in violation of 18 U.S.C. § 245(b)(2)(B), and
Use of a Firearm in Relation to a Crime of Violence, in violation of 18 U.S.C. § 924(c).

Between August 29, 2005 and September l, 2005, in the aftermath of Hurricane Katrina,
Defendant BOURGEOIS Was residing in the Algiers Point neighborhood, in the Eastern District
of Louisiana. Defendant BOURGEOIS and other white male residents of Algiers Point claimed
that “niggers” were “tearing up the city.” Defendant BOURGEOIS and other white male
residents of Algiers Point agreed that they would use force to protect their neighborhood from
“outsiders,” including African Americans, who did not live in Algiers Point. They further
discussed shooting “niggers” who were “doing anything” in Algiers Point. Defendant
BOURGEOIS and other white male residents of Algiers Point moved fallen trees to barricade the

streets near their homes on Vallette Street. BOURGEOIS and other white male residents of

Page 1 of 3
AUSA DH/
Defendant d /

Defense Counsel >NA l

Algiers Point collected guns and patrolled the streets. Defendant BOURGEOIS began carrying a
shotgun and provided his fifteen-year-old son with a handgun.

On or about September l, 2005, D.H., M.A., and C.C., all of whom are Af`rican-American
men, walked into Algiers Point in an effort to reach the ferry landing, a site that state and federal
agencies were using as an evacuation point. D.H., M.A., and C.C. were using public streets in
Algiers Point.

When the three African-American men crossed a barricade that Defendant BOURGEOIS
and others had constructed near the intersection of Pelican Avenue and Vallette Street, Defendant
BOURGEOIS opened fire with a shotgun. Defendant BOURGEOIS fired again as the men fled
from the intersection At no point were the Af`rican-American men armed, looting, or otherwise
posing a threat to Defendant BOURGEOIS or to any other person or property.

All three Afi'ican-American men were wounded. D.H. sustained the most serious injuries,
getting struck in his neck and back. C.C. and M.A. were struck in the arms, back, and legs.

After shooting at the three men, Defendant BOURGEOIS boasted that he had “got one”
and pledged to “kill that nigger” if he had survived the initial shooting BOURGEOIS warned a
neighbor: “Anything coming up this street darker than a brown paper bag is getting shot.”

Following the shooting incident, Defendant BOURGEOIS displayed to others a baseball

cap, which appeared to have blood on it, which had fallen from the head of` D.H.

Page 2 of 3
AUsA W §

Defendant _
Defense Counsel \A/ y

l

 

Defendant BOURGEOIS carried, possessed, ,.and used a firearm, namely, a shotgun, to

shoot D.H., M.A., and C.C., because of their race, and because they were using public streets.

Qwi/i ii~\/ »§/Vl/vw /"l)')\/

DAVID HOWARD SINKMAN Date
Assistant United States Attorney

JARED FISHMAN

Special Litigation Counsel, Civil Rights Division
MARY J. HAHN

Trial Attorney, Civil Rights Division

”MW w …

VALERIE JUSSELIN Date
GARY SCHWABE
Counsel for Defendant Roland Bourgeois

/YM/,Q@ /M/)/? a )[U'\,l 49

ROLAND J. BOU{GEOIS, JR. ‘7Date
Defendant /I

Page 3 of 3

